Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:  The present invention is directed to in-the ear hearing aids that permits an efficient wireless communication. The independent claim 1, identifies a uniquely distinct feature of “An ITE hearing device comprising a housing shell having an antenna, said antenna in an unfolded state thereof, having a central excitation point and two mutually opposite dipole arms extending from said central excitation point in and counter to an antenna longitudinal direction, and wherein angled endpieces are formed at ends of said dipole arms for capacitive charging.” The closest prior art to Berger ( EP-3133839) teaches ITE devices worn in ear [0009] where Figure 2 shows a hearing aid shell having an antenna embedded into the shell wall , [0010], hearing aid shell 200 mad up of inner shell portion 202 and outer shell portion 204 and antenna 205 disposed within the inner shell and the outer shell layered on the inner shell potion 202 by 3D printing, [0011].
Flood ( US 20160330552) teaches a hearing aid is described which incorporates an antenna integrated into the housing, by example flex circuits disposed on each of the two-half sections of the housing, by printing the antenna on the interior and exterior [0012], but does not explicitly teach said antenna in an unfolded state thereof, having a central excitation point and two mutually opposite dipole arms extending from said central excitation point in and counter to an antenna longitudinal direction, and wherein angled endpieces are formed at ends of said dipole arms for capacitive charging.”
Kvist (US 20160050502) teaches hearing aid comprising a dipole antenna [0015]. The prior arts fails to anticipate or render the independent claim obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651